Citation Nr: 0807133	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected low back strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected cervical radiculopathy of the 
left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee meniscectomy.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected migraine headaches.

5.  Entitlement to a compensable evaluation for a service-
connected hydrocele of the left testicle.

6.  Entitlement to a compensable evaluation for a service-
connected bladder diverticulum.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from October 2002, May 2004, and May 2005 rating decisions of 
the RO.  

By January 2006 rating decision, the RO assigned increased 
ratings for the service-connected residuals of a left knee 
meniscectomy and the service-connected migraine headaches.  
Although each increase represents a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, these matters continue before the Board.

In October 2007, the veteran testified at a hearing before 
the undersigned via video teleconference.  At his hearing, 
the veteran withdrew his appeal regarding the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted voluminous evidence that was received 
by the Board in December 2007.  A cover letter from the 
veteran's representative appended to that evidence indicates 
that the veteran does not wish to waive initial RO 
consideration of the evidence.  Thus, this evidence must be 
forwarded to the RO for initial review.

The RO must send the veteran corrective notice regarding the 
Veterans Claims Assistance Act of 2000 (VCAA).  A decision 
promulgated by the Court since the RO issued its last VCAA 
notice is relevant to the veteran's claim.  

In Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008) the Court held that with respect to increased 
rating claims, 38 U.S.C.A. § 5103(a) requires VA to notify 
those claiming VA benefits that to substantiate the claim, 

(1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life;
(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;
(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment and daily life; and
(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

The corrective VCAA notice must advise the veteran of the 
foregoing, as this matter contains increased rating claims.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of the 
information related to increased rating 
claims, as outlined by the Court in 
Velazquez-Flores

2.  Readjudicate the claim taking into 
account all new evidence received from the 
veteran in December 2007.  If any benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



